 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11   ED HULL, an individual,                       No. 2:21-cv-00898-JAK-JEM
12                  Plaintiff,                     ORDER RE PLAINTIFF’S REQUEST
                                                   FOR DISMISSAL WITH PREJUDICE
13       v.                                        OF ALL DEFENDANTS (DKT. 12)
14   MARION MINGURA, Trustee of the
     Marion L Mingura trust; and DOES 1-10,
15
                    Defendants.
16

17

18

19            Based on a review of Plaintiff’s Request for Dismissal with Prejudice of All

20   Defendants (Dkt. 12), sufficient good cause has been shown for the requested relief.

21   Therefore, the relief requested is GRANTED. Pursuant to Federal Rule of Civil

22   Procedure 41(a)(1), the above-captioned civil action is hereby dismissed in its entirety,

23   with prejudice, with each party bearing its or his own attorney’s fees and costs.

24
     IT IS SO ORDERED.
25

26   DATED: May 7, 2021
27                                     John A. Kronstadt
                                       United States District Judge
28
